ORDER
PER CURIAM
Teresa N. Shelledy-Benbenek (“Mother”) appeals the trial court’s judgment modifying custody between her and her former husband, Thomas P. Benbenek (“Father”), over their minor children, H.B. and Q.B. (collectively the “Children”). Mother raises three points on appeal: (1) the trial court erred in awarding Father sole legal custody of the Children because there was no substantial change in circumstances; (2) the trial court erred in changing the designation of residential parent from Mother to Father because there was no substantial change of circumstances; and (3) the trial court erred in continuing to allocate physical custody equally between the parties. Finding no error of law, we affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).